Name: Commission Regulation (EC) No 2266/2003 of 19 December 2003 repealing Regulation (EC) No 1119/2003 prohibiting fishing for whiting by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 Avis juridique important|32003R2266Commission Regulation (EC) No 2266/2003 of 19 December 2003 repealing Regulation (EC) No 1119/2003 prohibiting fishing for whiting by vessels flying the flag of the Netherlands Official Journal L 336 , 23/12/2003 P. 0022 - 0022Commission Regulation (EC) No 2266/2003of 19 December 2003repealing Regulation (EC) No 1119/2003 prohibiting fishing for whiting by vessels flying the flag of the NetherlandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 21(3) thereof,Whereas:(1) Commission Regulation (EC) No 1119/2003(3) prohibits fishing for whiting in the waters of ICES division VII b to k by vessels flying the flag of the Netherlands or registered in the Netherlands.(2) On 23 June 2003 the United Kingdom transferred to the Netherlands 100 tonnes of whiting quota in the waters of ICES division VII b to k. Fishing for whiting in the waters of ICES division VII b to k by vessels flying the flag of the Netherlands or registered in the Netherlands should consequently be authorised. Regulation (EC) No 1119/2003 should therefore be repealed,HAS ADOPTED THIS REGULATION:Article 1Commission Regulation (EC) No 1119/2003 is hereby repealed.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.It shall apply from 27 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2003.For the CommissionJÃ ¶rgen HolmquistDirector-General for Fisheries(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 158, 27.6.2003, p. 43.